FILED

UNITED sTATEs DIsTRICT CoURT JUN 2 9 2917

FOR THE DISTRICT OF C()LUMBIA Clark, U.S. Distrlct & Bankruptcy
Courts lor me Dlstr|ct ot Co|umbia

NATHANAEL LENARD REYNOLDS, )
Plaintiff, §
v. § Civil Action No. 17-1 104 (UNA)
UNITED STATES DISTRICT COURT §
OF SOUTH CAROLINA, et al., )
Defendants. §
MEMORANDUM OPINION

 

Plaintiff brought this civil rights action against the magistratejudge who recommended,
and the district judge who ordered, the dismissal of a civil action he filed in the United States
District Court for the District of South Carolina.] According to plaintiff, these defendants
deprived him of rights protected under the First, Seventh and Fourteenth Amendments. He
demands injunctive relief and compensatory and punitive damages

Judges, such as the defendants in this action, enjoy absolute immunity from liability for
damages for acts taken in theirjudicial capacities See Mirales v. Waco, 502 U.S. 9 (1991)
(l`inding that “judicial immunity is an immunity from suit, not just from ultimate assessment of
damages”); Stump v. Sparkman, 435 U.S. 349, 364 (1978) (concluding that state judge was
“immune from damages liability even if his [decision] was in error”). Without question, a
judge’s dismissal of a civil action is an action taken in his judicial capacity See Burger v.
Gerber, No. 01 -5238, 2001 WL 1606283, at *1 (D.C. Cir. Nov. 20, 2001) (per curiam)

(affirming dismissal on judicial immunity grounds claim against United States Tax Court Judge

 

' Re;yno[ds v. 50th Caroh'na, No. 2117 CV 6811 2017 WL 1381008. at *2 (D.S.C. Apr. 18, 2017) (dismissing case
for failure to state a claim and as frivolous, and assessing a “strike” for purposes of 28 U.S.C. § 1915(g)), appeal
docketed, No. 17-6759 (4th Cir. June 14, 2017).

Where “[t]he action about which appellant complains - ruling on a motion to dismiss a tax court
petition ~ was well within the judge's judicial capacity”); Thomas v. Wilkfns, 61 F. Supp. 3d 13,
19 (D.D.C. 2014) (finding that “judge's decision to file or deny a party's motions or requests is an
action routinely performed by ajudge in the course of litigation, and thus would constitute a
judicial act immune from Suit”), aff’a’, No, 14-5197, 2015 WL 1606933 (D.C. Cir. Feb. 23,
2015). Absent any showing by plaintiff that the judges’ “actions are taken in the complete
absence of all jurisdiction,” Sz`ndram v. Suda, 986 F.2d 1459, 1460 (D.C. Cir. 1993) (citation
omitted), these defendants “are immune from damage suits for performance of tasks that are an
integral part of the judicial process.” Id. at 1461 (citations omitted).

The Court will grant plaintiffs application to proceed informer pauperis and dismiss this

action. An Order consistent with this Memorandurn Opinion is issued separately

lqiz/¢/M/M iii &/@/

United Stateleistrict Judge

DATE: Y,g\__` QD l»?,